Case 9:17-cv-80525-KAM Document 147 Entered on FLSD Docket 01/03/2019 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  JENNIFER FORD HERNANDEZ,                         )
                                                   )
                  Plaintiff,                       )
                                                   )
  v.                                               )
                                                   )
  OCWEN LOAN SERVICING, LLC and                    )           Case No. 9:17-cv-80525
  U.S. BANK NATIONAL                               )
  ASSOCIATION, as trustee for GSMPS                )
  2005-RP3,                                        )
                                                   )
                  Defendants.                      )


                     DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS

            Defendants Ocwen Loan Servicing, LLC and U.S. Bank National Association, as Trustee

  for GSMPS 2005-RP3 (“Defendants”) respectfully request that the Court ask prospective jurors

  at trial the Proposed Voir Dire Questions as listed below.

                                                   DUANE MORRIS LLP
   Dated: January 3, 2018
                                                   /s/ Kassia Fialkoff
                                                   Kassia Fialkoff
                                                   Florida Bar No.: 117708
                                                   kfialkoff@duanemorris.com
                                                   201 South Biscayne Boulevard, #3400
                                                   Miami, Florida 33131
                                                   Telephone: (305) 960-2200

                                                   Alexander D. Bono (admitted pro hac vice)
                                                   adbono@duanemorris.com
                                                   30 South 17th Street
                                                   Philadelphia, PA 19103
                                                   Telephone: (215) 979-1000

                                                   Attorneys for Ocwen Loan Servicing, LLC and
                                                   U.S. Bank National Association, as Trustee for
                                                   GSMPS 2005-RP3




  DM1\9275357.1
Case 9:17-cv-80525-KAM Document 147 Entered on FLSD Docket 01/03/2019 Page 2 of 6



            1.    Do you know anybody in the jury panel serving with you today?

            2.    Do any of you know the Honorable Kenneth A. Marra?

            3.    Do any of you know either or any of the attorneys or the law firms?

            4.    Do any of you know Jennifer Hernandez or members of her family?

            5.    Do any of you know David Hernandez or members of his family?

            6.    Do any of you know Freddie Allen Ford or members of his family?

            7.    Do any of you know Kevin Flannigan or members of his family?

            8.    Can you accept the law as explained by the court and apply it to the facts

  regardless of your personal beliefs about what the law is or should be?

            9.    The court will instruct the jury on claims made by plaintiff and defenses made by

  defendants. Will you be able to follow those instructions on the law and apply the facts admitted

  in evidence on those claims and defenses?

            10.   The trial is expected to last for 4 to 7 days. Is there anything about the length or

  scheduling of the trial that would interfere with your ability to serve?

            11.   Do you have any medical, personal, dependence or financial problems that would

  make it difficult for you to serve on this jury?

            12.   Radio / Satellite Radio – If you listen to radio / satellite radio, then please tell us

  to what station(s) you listen.

            13.   Internet / Social Media – If you use the internet / social media, then please tell us

  what sites you use and who you follow.

            14.   Has anyone ever had a mortgage loan?

            15.   Have any of you ever had a loan with or serviced by Ocwen Loan Servicing or

  U.S. Bank or any other loan servicer?



                                                     2
  DM1\9275357.1
Case 9:17-cv-80525-KAM Document 147 Entered on FLSD Docket 01/03/2019 Page 3 of 6



            16.      Have you or anyone close to you ever had any issues with mortgage companies or

  mortgage servicers?

            17.      Have you or anyone in your family ever filed for bankruptcy?

            18.      Have you or anyone in your family ever been subject to a mortgage foreclosure

  lawsuit?

            19.      Have you or anyone in your family ever sued a mortgage company or mortgage

  servicer or bank?

            20.      Have you or anyone in your family ever filed a lawsuit or been sued in a lawsuit?

                  a. For fraud?

                  b. For trespass?

                  c. For conversion?

                  d. For wrongful foreclosure?

                  e. For breach of contract?

                  f. For unjust enrichment?

                  g. For violation of the Truth in Lending Act?

                  h. For emotional distress?

                  i. For punitive damages?

            21.      Have you or anyone close to you ever worked:

                  a. In any capacity in the banking field?

                  b. Or as a mortgage lender?

                  c. Or as a mortgage servicer?

            22.      Have any of you ever missed payments on your mortgage?

            23.      If so, how did the mortgage company handle your situation?



                                                     3
  DM1\9275357.1
Case 9:17-cv-80525-KAM Document 147 Entered on FLSD Docket 01/03/2019 Page 4 of 6



            24.      How many of you believe that banks are irresponsible?

            25.      How many of you think banks have caused the economic crisis in the country?

            26.      Have any of you been involved in a foreclosure or been sued by a bank or

  mortgage company?

            27.      Have you or a family member ever thought that you had a good reason to bring a

  lawsuit but decided against it?

            28.      Have you ever made a hazard insurance claim?

                  a. For a fire loss?

            29.      Have you or anyone in your family ever been convicted of a crime? 1

                  a. Found guilty by a jury?

                  b. Sentenced to prison?

            30.      Have you or anyone in your family been diagnosed with mental illness?

                  a. For anxiety?

                  b. For depression?

                  c. For PTSD?

            31.      Are any of you or members of your family being treated for mental illness?

                  a. For anxiety?

                  b. For depression?

                  c. For PTSD?

            32.      Are any of you or members of your family taking medication for mental illness?

                  a. For anxiety?



  1
       Defendants propose use of a confidential questionnaire on sensitive matters involving personal privacy in
       requests ## 29 - 33.


                                                            4
  DM1\9275357.1
Case 9:17-cv-80525-KAM Document 147 Entered on FLSD Docket 01/03/2019 Page 5 of 6



                  b. For depression?

                  c. For PTSD?

            33.      Are any of you or members of your family being treated by a therapist, counselor,

  psychologist, psychiatrist, or other mental health professional?




                                                     5
  DM1\9275357.1
Case 9:17-cv-80525-KAM Document 147 Entered on FLSD Docket 01/03/2019 Page 6 of 6



                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

  by electronic service using CM/ECF on this 3rd day of January, 2019, on all counsel or parties of

  record on the Service List below.



                                                       /s/ Kassia Fialkoff
                                                       Kassia Fialkoff


                                         SERVICE LIST

   Charles A. Gower, Esq.                            Robert Andrew Bernstein, Esq.
   Shaun P. O’Hara, Esq.                             Brian W. Chaiken, Esq.
   Charles A. Gower, P.C.                            Annesser & Chaiken, PLLC
   P.O. Box 5509
                                                     2525 Ponce De Leon Blvd., Suite 625
   1425 Wynnton Road
                                                     Coral Gables, Florida 33134
   Columbus, GA 31906
                                                     rberstein@aclaw-firm.com
   charlie@cagower.com
                                                     bchaiken@aclaw-firm.com
   shaun@cagower.com




                                                 6
  DM1\9275357.1
